Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Schachner on 6/9/2022.

The application has been amended as follows:

1.  (currently amended) A sheet conveyance apparatus comprising:
a conveyer configured to convey a sheet;
an abutment member configured to form a loop on the sheet by being abutted against a leading edge of a sheet conveyed by the conveyer;
a first guide configured to guide the sheet conveyed by the conveyer to the abutment member;
a second guide configured to guide the sheet conveyed by the conveyer to the abutment member, the second guide being opposed to the first guide and defining a conveyance path having a curved area between the conveyer and the abutment member with the first guide, the conveyance path and the first guide being arranged outside the second guide in a direction of curvature of the curved area; and
a rotary member configured not to nip the sheet which is conveyed by the conveyer and arranged outside the second guide in the direction of curvature of the curved area so as to be rotated by a surface of the sheet that is guided by the first guide,
wherein the curved area has a U-shape including (i) a first curved area that downwardly extends from the conveyer to an apex of the U-shape and (ii) a second curved area that upwardly extends from the apex of the U-shape to the abutment member, and at least a part of the rotary member is arranged in the first curved area, and
wherein the rotary member is protruded into the conveyance path through a hole formed on the first guide.

3.  (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record and the examiner’s knowledge does not disclose or suggest a rotary member configured not to nip a sheet which is conveyed by a conveyer and arranged outside a second guide in the direction of curvature of a curved area so as to be rotated by a surface of the sheet that is guided by a first guide, wherein a curved area has a U-shape including (i) a first curved area that downwardly extends from the conveyer to an apex of the U-shape and (ii) a second curved area that upwardly extends from the apex of the U-shape to an abutment member, and at least a part of the rotary member is arranged in the first curved area, and wherein the rotary member is protruded into a conveyance path through a hole formed on the first guide, in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853